Citation Nr: 1750317	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for service-connected herniated disc with degenerative changes, thoracolumbar spine (thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2010, the Veteran testified during a Board hearing before the undersigned.

In July 2010, February 2012, and January 2017 the Board remanded the Veteran's claims for further development.  In the 2017 decision, the Board granted entitlement to a total rating based on individual unemployability, while remanding the initial rating for the back disability.


FINDINGS OF FACT

1.  The Veteran's service-connected thoracolumbar spine disability has not been manifested by ankylosis of the thoracolumbar spine or the entire spine, or intrevertabral disc syndrome (IVDS) resulting in incapacitating episodes having a total duration of at least six weeks during any twelve-month period.

2.  The symptoms associated with the Veteran's thoracolumbar spine disability are contemplated by the rating criteria, and his disability did not result in marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

On August 4, 2006, VA received the Veteran's petition to reopen his claim for service connection for a low back disorder.  The September 2007 rating decision on appeal granted service connection for a thoracolumbar spine disability, and assigned an initial 40 percent disability rating under Diagnostic Code 5237, effective August 4, 2006.  Although the Veteran's thoracolumbar spine disability is rated under Diagnostic Code 5237, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.  Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under 38 C.F.R. § 4.71a (Plate V), normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating Intrevertabral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Pertinent evidence includes VA treatment records, private treatment records, VA examination reports from August 2007, July 2010, May 2012, and April 2017, and the Veteran's lay statements.  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A May 2006 VA treatment record noted that the Veteran's active range of motion was full.  June 2006 and October 2006 VA treatment records noted the Veteran's complaints of chronic low back pain.  The June 2006 VA treatment record noted that degenerative joint disease was demonstrated on X-ray in 2004.

A January 2007 VA treatment record noted the Veteran's complaint of low back pain that radiated to his right groin, as well as occasional numbness in his legs and tingling in his feet.

An April 2007 private evaluation from Dr. L.N. noted percussion pain over the L2 through L5 spinous processes with moderate tenderness and spasm of the lumbar paravertebral musculature, and range of motion limited by 25 to 50 percent in all planes.  An MRI revealed multiple disc bulges at L1 through L2 and L3 through L5.

In August 2007, the Veteran underwent a VA examination of his thoracolumbar spine disability.  He reported low back pain that radiated to his right lower extremity.  He described the pain as chronic, sharp, and of a variable intensity.  Treatment with over the counter medication provided only come relief.  He described flare-ups that were brought on by prolonged standing, sitting, or walking.  The Veteran denied any additional limitations to range of motion or functional impairments beyond pain.  

Upon examination, range-of-motion testing revealed the following: flexion to 30 degrees, with objective evidence of pain at 30 degrees; extension to 15 degrees, with objective evidence of pain at 15 degrees; right lateral flexion to 15 degrees, with objective evidence of pain from 10 to 15 degrees; left lateral flexion to 15 degrees, with objective evidence of pain from 10 to 15 degrees; right lateral rotation to 15 degrees, with objective evidence of pain from 10 to 15 degrees; and left lateral rotation to 15 degrees, with objective evidence of pain from 10 to 15 degrees.  Following repetitive use and during flare-ups, the examiner noted increased pain weakness, incoordination, or a lack of endurance.  The examiner noted tenderness at the right lumbar sacral paraspinal.  

The examiner noted severe guarding and a slow antalgic gait, as well as a straightening of the lumbar lordosis.  The examiner also noted that IVDS was not an issue, and that there were no incapacitating episodes over the last twelve months.  An MRI revealed multilevel degenerative disc/join disease at T11-12 and L5 through L1, as well as a herniated nucleus pulposus at L4-5, and moderate spinal stenosis at L4-5.

A May 2008 private evaluation from Dr. L.N. noted the Veteran's reports of chronic, intractable low back pain for the last twenty years.  Dr. L.N. noted that the pain was moderate to severe, and that it was daily.  Dr. L.N. once again noted percussion pain over the L2 through L5 spinous processes with moderate tenderness and spasm of the lumbar paravertebral musculature, and range of motion limited by 25 to 50 percent in all planes.  An MRI revealed multiple disc bulges at L1 through L2 and L3 through L5.

January 2009, March 2009, and April 2009, private treatment records note that the Veteran had a functional range of motion in his lumbar spine with pain.

A November 2009 statement from Dr. L.N. noted that he suffered from low back pain that radiated to his legs, and that the pain was worsened by prolonged sitting, standing, walking, or lifting.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge.  With regard to the functional limitations caused by the thoracolumbar spine disability, the Veteran stated that he could no longer do regular exercise such as pushups or sit ups, and that he was walking slower.  He stated that it took him a couple of hours in the morning until he felt normal.  He described problems climbing stairs and standing.

In an April 2010 statement, Dr. L.N. stated that the Veteran had been treated for a herniated lumbar disc with ankylosis of the entire thoracolumbar spine since April 2, 2007.

In July 2010, the Veteran underwent another VA examination of his thoracolumbar spine disability.  He reported progressive pain, stiffness, and radicular symptoms.  He described daily severe flare-ups that were brought on by prolonged standing, sitting, walking, bending, twisting, lifting, carrying, or cold weather.  The Veteran report difficulty performing activities of daily living during flare-ups.  He also reported symptoms of fatigue, stiffness, weakness, spasms, and a sharp, constant, and severe pain.  

Upon examination, his gait was antalgic with poor propulsion.  There was no evidence of gibbus, hyphosis, lumbar lordosis, lumbar flattening, list, scoliosis, or thoracolumbar spine ankylosis.  The examiner did note the presence of a spasm, pain with motion, and tenderness.  Range-of-motion testing revealed the following: flexion to 65 degrees; extension to 15 degree; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  The examiner noted objective evidence of pain on active range of motion.  Following repetitive use, the examiner noted increased pain, no additional limitations.  X-rays revealed degenerative changes of the lumbosacral spine.

In a March 2012 letter, Dr. L.N. stated that the Veteran was totally disabled as a result of his herniated lumbar disc and ankylosis of the thoracolumbar spine.  Dr. L.N. also noted deterioration with progressive limitations in range of motion (50 percent in all planes).

In May 2012, the Veteran underwent another VA examination of his thoracolumbar spine disability.  The examiner noted the diagnosis of lumbar spondylosis.  He reported pain and radicular symptoms.  He denied flare-ups.  Upon examination, the Veteran refused to perform range of testing due to pain.  Functional loss on range of motion included pain on movement.  There was no localized tenderness or pain to palpation, and there was no evidence of guarding or muscle spasm.  Muscle strength testing was normal, and there was no evidence of atrophy.  The examiner noted that the Veteran did not have IVDS, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Arthritis was not documented on radiological imaging.  The examiner noted that, while the Veteran did not perform range of motion testing, he was able to bend over to tie his shoe and pick up his cane.

In April 2017, the Veteran underwent another VA examination of his thoracolumbar spine disability.  The examiner noted the diagnosis of lumbar IVDS and a lumbar strain with disc bulging at L3, 4, and 5.  He reported an inability to stand, sit, or walk for a prolonged period of time.  He reported daily pain and indicated that he took ibuprofen.  The examiner noted that the Veteran's pain was chronic and that he experienced flare-ups two to three times per month, which were precipitated by prolonged walking, standing, and weight bearing.  Upon examination, range-of-motion testing revealed the following: flexion to 30 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  Pain was noted during the examiner during on each plane.  

The examiner noted that the Veteran was in a lot of pain that day, and was unable to perform repetitive-use testing.  The examiner noted that the Veteran's limited range of motion contributed to an instability of station and limited range of motion.  There was evidence of pain with weight bearing, as well as tenderness on palpation of the lumbar spine corresponding to the areas of his disc herniations.  The examiner noted that pain, fatigue, and a lack of endurance limited his functional ability over time.  During flare-ups, the Veteran was also limited by pain, a lack of endurance, and incoordination.  There was no evidence of guarding or muscle spasm.  Additional factors that contributed to his functional impairment included instability of station, disturbance of locomotion, and interference with standing.  Muscle strength testing was normal.  There was no evidence of ankylosis of the spine and, while the Veteran suffered from IVDS, the examiner noted that there were no incapacitating episodes over the last twelve months.

Based on the evidence of record, the Veteran is not entitled to a rating in excess of 40 percent under any applicable diagnostic code.  He is now assigned the maximum rating possible for limitation of motion of the lumbar spine; hence, analysis based on the DeLuca factors would not result in a higher schedular rating, and need not be considered for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).  

Furthermore, the preponderance of the evidence demonstrates that the Veteran's thoracolumbar spine disability was not manifested by ankylosis, either favorable or unfavorable, at any point during the appeal period.  In this regard, both the July 2010 and April 2017 VA examiners noted that there was no evidence of ankylosis.  Furthermore, although the August 2007 and May 2012 VA examiners did explicitly say whether there was evidence of ankylosis, range of motion testing at the time revealed that the Veteran was still able bend at all planes.  

The Board notes Dr. L.N.'s statements, beginning in April 2010, that the Veteran's thoracolumbar spine disability had been manifested by ankylosis of the entire thoracolumbar spine since April 2007.  However, this report is contradicted by Dr. L.N.'s prior statements, including April 2007 and May 2008 private treatment records, when he noted that the Veteran's range of motion was limited by 25 to 50 percent in all planes, as well as other treatment records that noted that range of motion was functional.  Examinations have shown significant remaining motion.

Ankylosis is defined as the joint in a fixed position, either favorable or unfavorable.  38 C.F.R. § 4.71a, Note (5) to the General Formula for Diseases and Injuries of the Spine (2017).  Given the evidence of record, Dr. L.N.'s report of ankylosis is of little probative value.  There is no other evidence of ankylosis during the appeal period.

With regard to the Formula for Rating IVDS, while VA examiners noted the presence of IVDS, none have concluded that such resulted in incapacitating episodes as defined in the rating criteria.  The Veteran has not reported any incapacitating episodes requiring bed rest prescribed by a physician.  On VA examinations, it has been specifically fund that there have been no such episodes.  Thus, at no point during the pendency of the appeal has IVDS of the lumbar spine disability resulted in incapacitating episodes have a total duration of at least six weeks during a twelve-month period, the criteria for a higher rating under Diagnostic Code 5243.

The preponderance of the evidence is against a rating in excess of 40 percent under any applicable diagnostic codes and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b) (West 2014).

In the most recent remand, the Board instructed the agency of original jurisdiction to consider whether the appeal should be referred to the Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2017).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The AOJ complied with this instruction and determined that referral was not warranted.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran has made no specific contention in this regard.  Accordingly, the question of entitlement to referral for consideration of an extraschedular rating is not adequately raised.   See Thun v. Peake, 22 Vet. App. 111 (2008).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The combined effects extraschedular rating is a place holder between the schedular rating and a TDIU.  Id.   Because the Veteran has been awarded a TDIU he has a combined effects rating that exceeds what could be provided under Johnson.

In sum, the preponderance of the evidence is against an initial rating in excess of 40 percent for the service-connected thoracolumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

An initial rating in excess of 40 percent for service-connected thoracolumbar spine disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


